     Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 1 of 22



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

FRED PONDER,                                 )
                                             )
        Plaintiff,                           )
                                             ) CASE NO. 1:16-cv-04125-ODE-LTW
v.                                           )
                                             )
OCWEN LOAN SERVICING, LLC,                   )
                                             )
        Defendant.                           )
                                             )

      OCWEN LOAN SERVICING, LLC’S MEMORANDUM OF LAW IN
     SUPPORT OF ITS MOTION FOR PROTECTIVE ORDER TO QUASH
    PLAINTIFF’S NON-PARTY SUBPOENA TO REAL ESTATE FINANCE
    DIVISION OF NEW YORK DEPARTMENT OF FINANCIAL SERVICES

        Pursuant to Federal Rules of Civil Procedure 26 and 45, Defendant Ocwen

Loan Servicing, LLC (“Ocwen”), respectfully files this Motion for Protective Order

seeking to quash the Non-Party Subpoena issued by Plaintiff to the Real Estate

Division of the New York Department of Financial Services (“NY DFS”). In

support, Ocwen states as follows:1

1
  Ocwen has contemporaneously filed a Motion to Quash the Subpoena directed to NY
DFS in the U.S. District Court for the Southern District of New York, Manhattan Division,
at Case No. 1:19-MC-236, and is filing the instant Motion for Protective Order in this Court
out of an abundance of caution and in accordance with Rule 26(c), which expressly allows
such a filing in cases in which discovery disputes involve multiple courts. See Melder v.
State Farm Mut. Auto. Ins. Co., CIVA108CV1274RWSJFK, 2008 WL 1899569, at *3
(N.D. Ga. Apr. 25, 2008) (citing United States v. Star Scientific, Inc., 205 F. Supp. 2d 482,
485 (D. Md. 2002)). Pursuant to Fed. R. Civ. P. 45(f), Ocwen has asked the New York
District Court to transfer the Motion to Quash to this Court for resolution. See Melder,
2008 WL 1899569, at *5 (transferring motion to quash to forum court). See also Kearney

71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 2 of 22



                                 INTRODUCTION

        This lawsuit involves three claims for statutory violations under the Real

Estate Settlement Procedures Act (“RESPA”), the Fair Credit Reporting Act

(“FCRA”), and the Fair Debt Collection Practices Act (“FDCPA”). Despite having

only alleged three limited claims for violations of these statutes, Plaintiff has served

hundreds of discovery requests on Ocwen and is in the process of seeking broad,

sweeping, and grossly disproportionate discovery from various non-parties.

Apparently unsatisfied with discovery responses provided by Ocwen in this case,

Plaintiff has now issued an invasive and harassing subpoena to non-party NY DFS

seeking “Compliance Monitor and Targeted Examination Reports” concerning

Consent Orders between NY DFS and Ocwen dating back to 2011, 2012, and 2014.

Not only are the documents sought plainly irrelevant to the three statutory claims at

issue, but they concern a time period outside the statutes of limitations of Plaintiff’s

claims and they are protected from disclosure under various state and federal

banking and privacy laws.




for Kearney v. Jandernoa, 172 F.R.D. 381, 383 n. 4 (N.D. Ill. 1997) (noting that “a
protective order under Rule 26(c) can be sought/determined in the court where the
underlying action is pending, as well as the court from which the subpoena issued”) and
Nunag-Tanedo v. E. Baton Rouge Par. Sch. Bd., 112CV01262TWTJFK, 2012 WL
12888856, at *3 (N.D. Ga. May 15, 2012) (citing Star Scientific and Kearney for same
propositions).

                                           2
71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 3 of 22



        Plaintiff is clearly abusing the discovery process and using this case as an

improper fishing expedition. There simply is no reason for him to seek information

from New York regulators relating to New York borrowers, when Plaintiff is a

Georgia resident, the loan is a Georgia loan, and the property is located in Georgia.

Accordingly, Ocwen seeks an order quashing the Subpoena to NY DFS (Doc. 104)

and protecting the disclosure of the requested documents for the reasons more

specifically set forth below.

                            RELEVANT FACTUAL BACKGROUND

        On November 3, 2016, Plaintiff filed a single-count FCRA Complaint against

Ocwen. (Doc. 1.) On January 16, 2017, Plaintiff amended his Complaint adding

claims for negligence and alleged violations under the FDCPA and RESPA. (Doc.

16.) Ocwen moved to dismiss the Amended Complaint, and in response, Plaintiff

requested leave to amend his Complaint a second time. (Doc. 35, 39.) The Second

Amended Complaint was permitted and after further 12(b)(6) briefing, the Court

entered an order dismissing Plaintiff’s negligence claim, but allowing the RESPA,

FDCPA, and FCRA claims to proceed. (Doc. 70.)

        Shortly after Ocwen served responses to Plaintiff’s first set of written

discovery, Plaintiff’s counsel served a second set of written discovery. (Doc. 92.)

While the first round of discovery requests was markedly voluminous with over 120

distinct written requests, the second set of discovery was absurd: 168 requests for


                                          3
71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 4 of 22



admissions and 28 additional document requests. 2 What’s more, none of the nearly

200 additional discovery requests even relate to Plaintiff or the loan at issue.

        Included in the nearly 200 additional discovery requests in the second set of

discovery are two (2) requests concerning a Consent Order entered into between

Ocwen and the NY DFS on December 19, 2014. A true and correct copy of the

December 19, 2014, Consent Order is attached hereto as Exhibit A. Specifically,

Plaintiff requested that Ocwen produce in discovery “all reports by the Compliance

Monitor identified in ¶ 9” of the December 19, 2014, Consent Order, and “all reports

by the Operations or Compliance Monitors generated” pursuant to the December 19,

2014, Consent Order. On March 25, 2019, Ocwen objected to these requests on

multiple grounds, including burdensomeness, relevancy, not appropriately limited in

time or tailored in scope, broadness, disproportionality, outside the applicable statute

of limitations, and confidentiality. Ocwen also objected on the grounds that Plaintiff

is on an improper fishing expedition which violates the spirit and rules of discovery.

True and correct copies of the relevant requests and objections are attached hereto

as Exhibit B.




2
  In total, Plaintiff has served (and Ocwen has timely responded to) 32 interrogatories, 230
requests for admissions, and 62 document requests to date.


                                             4
71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 5 of 22



        Apparently unsatisfied with Ocwen’s objections, Plaintiff’s counsel then

served a non-party subpoena on NY DFS.3 The Subpoena commands the production

of “Compliance Monitor and Targeted Examination Reports enforcing the Consent

Orders entered between [NY DFS] and Ocwen Financial Corporation and Ocwen

Loan Servicing, LLC including those entered on 9/15/2011, 12/15/2011, 12/5/2012,

and 12/19/2014,” by Saturday, May 4, 2019.

        Not only does Plaintiff seek from NY DFS certain of the same documents

already requested from (and objected to by) Ocwen in discovery in the underlying

lawsuit, but the Subpoena requests even older (and more irrelevant) documents

concerning orders entered into in September 2011 (before Ocwen even serviced the

subject loan in this case), December 2011 (just after Ocwen began servicing), and

December 2012. The conduct at issue in the 2011 and 2012 Orders undoubtedly

pre-dates Ocwen’s servicing of Plaintiff’s loan. Additionally, these documents fall

outside the applicable statutes of limitation for the three statutory claims alleged.

Further, the Consent Orders relate to New York property laws and New York

borrowers, whereas this case concerns a Georgia borrower, with a Georgia

promissory note, and a Georgia Security Deed.


3
  Plaintiff first served a non-party subpoena on NY DFS on April 4, 2019. Plaintff
subsequently served an amended subpoena on April 24, 2019. The only difference between
the first subpoena and the amended subpoena is the location and time for the production of
documents – the exact same documents are sought in both. (Doc. 101, 104.)


                                            5
71477053v.3 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 6 of 22



        Viewed in context with the other discovery served, it is clear that Plaintiff is

simply on a mission to harass Ocwen (and now the NY DFS) with grossly irrelevant,

disproportionate, and unduly burdensome requests. Additionally, it appears Plaintiff

is engaging in an unfettered fishing expedition in order to leverage this case into an

opportunity to file a future class action against Ocwen. Such conduct violates the

spirit and purpose of discovery and should not be permitted. Consequently, this

Court should enter a protective order to effectively quash the Subpoena.

                   ARGUMENT & CITATION TO AUTHORITIES

I.      APPLICABLE LEGAL STANDARD.

        Discovery in all matters is limited to only what is relevant to a party's claim

or defense or that which is reasonably calculated to lead to the discovery of

admissible evidence. FED R. CIV. P. 26(b); Chudasama v. Mazda Motor Corp., 123

F.3d 1353, 1368 (11th Cir. 1997) (explaining claims and defenses determine the

scope of discovery). A court must “limit the frequency or extent of discovery

otherwise allowed by these rules or by local rule if it determines that: (1) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from

some other source that is more convenient, less burdensome, or less expensive; (ii)

the party seeking discovery has had ample opportunity to obtain the information by

discovery in the action; or (iii) the burden or expense of the proposed discovery

outweighs its likely benefit, considering the needs of the case, the amount in


                                            6
71477053v.3 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 7 of 22



controversy, the parties’ resources, the importance of the issues at stake in the action,

and the importance of the discovery in resolving the issues.” FED. R. CIV. P..

26(b)(2)(C).

II.     OCWEN HAS STANDING TO CHALLENGE THE NON-PARTY SUBPOENA.

        A party has standing to “quash a subpoena directed at a non-party where the

party is seeking to protect a personal privilege or right.” Melder v. State Farm Mut.

Auto. Ins. Co., Civ. Action No. CIVA108CV1274RWSJFK, 2008 WL 1899569, at

*2 (N.D. Ga. Apr. 25, 2008). Furthermore, a party has standing to challenge a non-

party subpoena seeking the same information requested directly from the party. Id.

        In this case, Plaintiff seeks many of the same documents from NY DFS as it

previously did in its Requests for Production issued directly to Ocwen. Furthermore,

any additional documents demanded from NY DFS relate directly to the documents

already requested from Ocwen but cover an earlier time period, and they would be

subject to the same and further objections. There currently exists a dispute between

Plaintiff and Ocwen concerning the documents to be produced by Ocwen in this

case, and the outcome of that dispute potentially impacts the duplicative requests

directed at NY DFS. As such, Ocwen has standing to move to quash the non-party

Subpoena to NY DFS. See id. (finding party had standing to quash non-party

subpoena seeking documents which were requested directly from the party and were

the subject of a discovery dispute); Langford v. Chrysler Motors Corp., 513 F.2d


                                           7
71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 8 of 22



1121, 1126 (2d Cir. 1975) (upholding lower court’s quashing of non-party subpoena

in light of motion of party plaintiff where “[t]he materials sought were not only

voluminous, but also they had no relevance to the main issues in the case . . .”).

III.    A PROTECTIVE ORDER SHOULD BE ENTERED PRECLUDING THE REQUESTED
        DISCOVERY.

        Under Rule 26, “[p]arties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense . . . .” FED. R. CIV. P. 26(b)(1).

However, a court must quash or modify a subpoena if it “requires disclosure of

privileged or other protected matter, if no exception or waiver applies” and may

quash or modify a subpoena if it discloses certain confidential information. FED. R.

CIV. P. 45(c)(3)(A)(iii), (B)(i). To make this determination, courts apply a balancing

test, weighing the probative value of the documents sought against the burden of

complying with the subpoena, considering the following factors: “relevance of the

information requested, the requesting party’s need for the documents, the breadth of

the document request, the time period covered by the request and the burden

imposed, including the expense and inconvenience to a nonparty to whom a request

is made.” Brody, 2009 WL 3095642, at *3.

        The decision to enter a protective order is within the court's discretion and

does not depend on a legal privilege. Farnsworth v. Procter & Gamble Co., 758 F.2d

1545, 1548 (11th Cir. 1985). Rule 26(c) provides that upon a showing of good cause,

a court “may make any order which justice requires to protect a party or person from

                                            8
71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 9 of 22



annoyance, embarrassment, oppression, or undue burden or expense.” Here, both

legal privilege and good cause support the entry of a protective order with respect to

the Subpoena for several reasons, as explained below.4

        A.      The Documents Sought Are Not Relevant to Plaintiff’s Claims.

        The scope of discovery is not without limits. Oppenheimer Fund v. Sanders,

437 U.S. 340, 351-52 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

Here, Plaintiff’s Subpoena to NY DFS seeks documents that could not possibly

concern “any nonprivileged matter that is relevant to any party’s claim or defense.”

FED. R. CIV. P. 26(b)(1).      Liability in the underlying case does not turn on

“Compliance Monitor and Targeted Examination Reports” dating back several years

prior to Ocwen’s servicing of Plaintiff’s loan. Moreover, the reports requested are

from the New York Department of Finance, but Plaintiff is from Georgia and the

mortgage loan at issue relates to real property in the State of Georgia. The Consent

Orders with NY DFS and the related reports have nothing to do with Plaintiff, his

loan, or the alleged claims asserted under RESPA, the FDCPA or the FCRA.




4
  “The scope of discovery under a Rule 45 subpoena is the same as that permitted under
Rule 26.” Cty. of Niagara v. Netherlands Ins. Co., 14-CV-737A(F), 2017 WL 2059808, at
*3 (W.D.N.Y. May 15, 2017), aff'd at 14-CV-737-A(F), 2017 WL 3917133 (W.D.N.Y.
Sept. 7, 2017). See also Bahrami v. Maxie Price Chevrolet-Oldsmobile Inc., No. 1:11-CV-
4483-SCJ-AJB, 2013 WL 3800336,a t *3 (N.D. Ga. June 19, 2013) (“Discussion of the
scope of discovery allowed under a subpoena requires consideration of Rule 26.”); Se.
Mech. Servs., Inc. v. Brody, No. CIV.A.1:09CV0086-GETS, 2009 WL 3095642, at *2
(N.D. Ga. June 22, 2009).

                                          9
71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 10 of 22



        Furthermore, the requested documents fall outside the applicable statutes of

limitation of the claims at issue. Plaintiff, who filed his FCRA claim in November

2016, and his RESPA and FDCPA claims in January 2017, attempts to reach far

back into the past to obtain compliance and examination reports related to consent

orders entered into in New York in 2011 and 2012 – well before any of his claims

could have accrued based on the applicable statutes of limitation. 5 See McCarley

v. KPMG Int'l, 293 Fed. Appx. 719, 722 (11th Cir. 2008) (noting RESPA’s three-

year statute of limitation); Kelley v. Law, 1:13-CV-266-WSD-ECS, 2013 WL

12382670, at *2 (N.D. Ga. Apr. 29, 2013) (dismissing FDCPA claim because it

concerned a communication that fell outside “the one-year statute of limitations for

FDCPA claims and citing 15 U.S.C. § 1692k(d)); Lamb v. Verizon Wireless Servs.,

L.L.C., 284 Ga. App. 696, 697, 644 S.E.2d 412, 413 (2007) (reciting FCRA’s two

year statute of limitation). Even the December 2014 Consent Order and its related

examination and compliance reports fall outside the scope of relevant information

because Plaintiff’s RESPA claims concern the timing and response of his purported

Notices of Error and Qualified Written Requests to Ocwen, which are clearly

governed by the statute itself.



5
  It is undisputed that Ocwen begin servicing the subject loan in November 2011;
yet Plaintiff seeks documents from NY DFS prior to that time beginning of the
servicing of the loan as he requests documents related to the September 2011
Consent Order.
                                         10
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 11 of 22



        In the Second Amended Complaint, Plaintiff alleges that Ocwen RESPA by

failing to (1) acknowledge receipt of Plaintiff’ inquiries, qualified written requests,

and notices of error within five (5) days of receipt, (2) conduct a reasonable

investigation into errors raised by Plaintiff in a notice of error, (3) provide Plaintiff

with a written response regarding the outcome of Ocwen’s investigation into the

errors and issues raised by Plaintiff, (4) provide Plaintiff with a written statement as

to Plaintiff’s right to request documentation relied on by Defendant in reaching its

determination within thirty (30) days of receipt of a notice of error, (5) conduct a

reasonable investigation absent receipt of additional information from Plaintiff as a

condition precedent to conducting a reasonable investigation into errors and issues

raised by Plaintiff. (Doc. 53, pp. 23-26.) None of these issues are decided or

impacted by any compliance review or examination conducted by NY DFS. Rather,

any liability under RESPA turns purely on whether Ocwen complied with its

statutory obligations. Moreover, the December 2014 Consent Order addresses

conduct prior to that order being signed, which has no bearing on Plaintiff’s current

claims. Finally, but equally important, the burdens of production are wholly

disproportionate to any benefit of disclosure, considering the limited damages

permitted under the three statutory claims at issue.

        Rule 26 commands that the Court:

        “must limit the frequency or extent of discovery otherwise allowed by
        these rules . . . if it determines that . . . the discovery sought is

                                           11
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 12 of 22



        unreasonably cumulative or duplicative, or can be obtained from some
        other source that is more convenient, less burdensome, or less
        expensive; . . .[or] the burden or expense of the proposed discovery
        outweighs its likely benefit, considering the needs of the case, the
        amount in controversy, the parties’ resources, the importance of the
        issues at stake in the action, and the importance of the discovery in
        resolving the issues.

FED. R. CIV. P. 26(b)(2)(C); United Parcel Svc. of Am., Inc. v. The Net, Inc., 222

F.R.D. 69, 71 (E.D.N.Y. 2004) (“[T]he maturation of Rule 26(b)(2) over several

decades allows judges to use the limitations of Rule 26(b)(2) with increasing

frequency and with an eye toward equity.”). See also Shannon v. Albertelli Firm,

P.C., No. 14-11832, 2015 WL 2114055, at *4 (11th Cir. May 7, 2015) (“[W]e agree

with the district court that [the] discovery requests were simply a ‘fishing

expedition’ whose burdens or expenses ‘outweigh[ed] [their] likely benefit.’”).

        Courts in this Circuit routinely limit or quash discovery requests, including

non-party requests, where, as here, the discovery sought is not relevant to the claims

or beneficial to the Court’s determination of the legal issues. See, e.g., Hernandez

v. Hendrix Produce, Inc., CV613-053, 2014 WL 953503, at *2-3 (S.D. Ga. Mar. 10,

2014) (granting motion to quash subpoena seeking information unrelated to core

focus of their case); Alig-Mielcarek v. Jackson, 286 F.R.D. 521, 527 (N.D. Ga. 2012)

(declining to enforce broad discovery of private documents without limitations

where requests were “like a bulldozer that levels an entire hill in the hopes of finding

some specks of gold”); Rosenbaum v. Becker & Poliakoff, P.A., No. 08-cv-81004,


                                          12
71477053v.3 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 13 of 22



2010 WL 623699, at * 9 (S.D. Fla. Feb. 23, 2010) (explaining Rule 26(b)(2)(C)

imposes “a ‘rule of proportionality’ which requires discovery to be restricted where

the burden or expense outweighs the proposed benefit”). The same principles apply

here. This Court should enter an order effectively quashing the Subpoena to NY

DFS because the information sought is not relevant, and it is grossly disproportionate

considering the limited scope of the claims asserted and damages available.

        B.      New York & Georgia Law Preclude Disclosure of the Documents.

        Second, a protective order should be entered because the materials and the

documents requested are confidential in nature and are protected from disclosure by

both New York and Georgia Banking laws.6 New York Banking Law § 36 provides

a broad protection from disclosure for all documents concerning or arising from a

regulatory examination or investigation:

        All reports of examinations and investigations, correspondence and
        memoranda concerning or arising out of such examination and
        investigations . . . shall be confidential communications, shall not be
        subject to subpoena and shall not be made public unless, in the
        judgment of the superintendent, the ends of justice and the public
        advantage will be subserved by the publication thereof, in which event
        the superintendent may publish or authorize the publication of a copy
        of any such report or any part thereof in such manner as may be deemed
        proper or unless such laws specifically authorize such disclosure.




6
  Ocwen has already objected to the production of such documents in discovery on these grounds.
(See Ex. B, pp. 11-12.)

                                              13
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 14 of 22



NY BANKING LAW § 36(10) (emphasis added). New York courts have consistently

enforced these protections from disclosure of regulatory supervisory materials.

Alaska Elec. Pension Fund v. Bank of Am. Corp., 14-CV-7126 (JMF), 2016 WL

6779901, at *5 (S.D.N.Y. Nov. 16, 2016) (denying motion to compel production of

documents, applying N.Y. Banking Law § 36(10), and “New York Banking Law

protects DFS materials from disclosure.”); Clark v. Flynn, 9 A.D.2d 249, 252 (N.Y.

App. Div. 1959) (holding that letter from Superintendent to examined bank

regarding the Department’s report and recommendation fell within the scope of

documents subject to the New York banking privilege); see also Matter of Estate of

Saxon, 176 Misc. 2d 724, 727, 673 N.Y.S.2d 625 (N.Y. Sur. 1998) (“witness by law

[was] prohibited from revealing any aspect of the bank examiner reports conducted

by the Superintendent”).

        In this case, there is no question that the Subpoena seeks materials that are

protected from disclosure by the New York Banking Law. The Subpoena seeks

“Compliance Monitor and Targeted Examination Reports enforcing the Consent

Orders entered between [NY DFS] and Ocwen Financial Corporation and Ocwen

Loan Servicing, LLC including those entered on 9/15/2011, 12/15/2011, 12/5/2012,

and 12/19/2014.” These documents would include reports of NY DFS examinations

or investigations. As such, they should be protected from disclosure under the New

York Banking Law § 36(10).


                                          14
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 15 of 22



        Likewise, the Georgia statutes offer similar protections from disclosure of

documents relating to regulatory investigations conducted by the Georgia

Department of Banking and Finance. See Fed. Ins. Deposit Corp. v. Briscoe, Civil

Action No. 1:11-cv-2303-SCJ, 2014 WL 12775663, at *3 (N.D. Ga. Feb. 4, 2014)

(denying motion to compel documents relating to examination and reports from non-

party Ga Dep’t of Banking and Finance). Under O.C.G.A. § 7-1-70, all records of

the Department are confidential. In fact, certain documents are never subject to

disclosure absent a specific order from a court which “holds the public interest in the

safety and soundness of the banking system and its regulation to be outweighed by

other interests of justice.” O.C.G.A. § 7-1-70(c)(3). This category includes internal

investigations, documents, and notes which reflect the deliberative processes of

employees; advisory opinions; notes and memos of the Department that are not

purely factual in nature; and other similar materials or notes. Id.

        Again, whether Ocwen complied with the Consent Orders issued by NY DFS

in 2011, 2012, and 2014 has no bearing on whether Ocwen has violated its statutory

obligations to Plaintiff—a Georgia resident—under the FCRA, FDCPA or RESPA,

in the underlying case. The Consent Orders do not alter Ocwen’s federal statutory

responsibilities and thus cannot be germane to the issue of Ocwen’s liability to

Plaintiff. As such, a protective order should be entered in Ocwen’s favor with

respect to the Subpoena.


                                          15
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 16 of 22



        C.      The Federal Banking Examination Privilege Protects The
                Disclosure of the Requested Documents.

        A protective order should also be entered because the documents sought are

privileged pursuant to the federal banking examination privilege. “Federal courts

‘have long recognized that the report of a bank examiner is protected by a qualified

privileged.’” Rouson ex rel. Estate of Rouson v. Eicoff, No. 04-CV-2734 ARR KAM,

2006 WL 2927161 (E.D.N.Y. Oct. 11, 2006) (citing In re Subpoena Served upon

Comptroller of Currency, 967 F.2d 630, 633 (D.C. Cir. 1992)); In re Franklin Nat'l

Bank Sec. Litig., 478 F. Supp. 577, 580-82 (E.D.N.Y. 1979). This privilege, often

referred to as the bank examination privilege, “is firmly rooted in practical

necessity,” In re Subpoena, 967 F.2d at 633, and is “‘designed to promote the

effective functioning of an agency by allowing the agency and the regulated banks

the opportunity to be forthright in all communications.’” Mktg. Investors Corp. v.

New Millennium Bank, No. 3:11-CV-1696-D, 2012 WL 1357502, at *7 (N.D. Tex.

Apr. 16, 2012) report and recommendation adopted in part, rejected in part on other

grounds, No. 3:11-CV 1696-D, 2012 WL 2900606 (N.D. Tex. June 5, 2012) (citing

In re Bankers Trust Co., 61 F.3d 465, 471 (6th Cir. 1995)).

        The bank examination privilege “protects communications between banks and

their examiners in order to preserve absolute candor essential to the effective

supervision of the banks.” Linde v. Arab Bank, PLC, No. 04-2799, 2009 WL

3055282, at *1 (E.D.N.Y. Sept. 21, 2009) (citations omitted). The privilege “covers

                                        16
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 17 of 22



the opinions and recommendations of bank examiners and the banks’ responses to

the examiners’ inquiries.” Id. (citing Bankers Trust, 61 F.3d at 471; In re Subpoena,

967 F.2d at 633-34; Bank of China v. St. Paul Mercury Ins. Co., No. 03-9797, 2004

WL 2624673, at *4 (S.D.N.Y. Nov. 18, 2004)); see also Rouson, 2006 WL 2927161

at *4 (citing Franklin Nat'l Bank, 478 F. Supp. at 581). Moreover, “[c]ourts have

justified the privilege because of the distinctively continuous and informal process

of bank regulation, which especially requires candor from regulated entities.” FHFA

v. JPMorgan Chase & Co., 978 F. Supp. 2d 267, 273 (S.D.N.Y. 2013) (citations

omitted). Indeed, the court in JPMorgan Chase stated:

        Bank safety and soundness supervision is an iterative process of
        comment by the regulators and response by the bank. The success of
        the supervision therefore depends vitally upon the quality of
        communication between the regulated banking firm and the bank
        regulatory agency. This relationship is both extensive and informal . . .
        in the sense that it calls for adjustment, not adjudication . . . . These
        conditions simply could not be met as well if communications between
        the bank and its regulators were not privileged.

Id. (quoting In re Subpoena, 967 F.2d at 633).

        In this case, the Subpoena seeks documents that would contain the opinions,

recommendations, and analyses of the NY DFS Compliance Monitor(s). The cases

make it clear that the banking examination privilege protects “agency opinions and

recommendations and banks’ responses thereto.” Bankers Trust, 61 F.3d at 471. See

also FHFA v. HSBC N. Am. Holdings Inc., No. 11-6189, 2014 WL 1909446, at *3

(S.D.N.Y. May 13, 2014) (holding that bank examination privilege applied to

                                           17
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 18 of 22



documents sent to banking regulator reflecting items to discussed at a joint meeting,

documents providing narrative answers to regulator’s questions, and documents

providing qualitative reviews of the regulated entities operations).         Thus, the

Subpoena plainly seeks documents that are protected from disclosure by the banking

examination privilege, and Plaintiff cannot show any good cause to override the

privilege in this case.

III.    IF THE COURT IS NOT INCLINED TO ENTER THE PROTECTIVE ORDER
        REQUESTED, THE COURT SHOULD MODIFY THE SUBPOENA AND REQUIRE
        DOCUMENTS TO BE PRODUCED UNDER SPECIAL CONDITIONS.

        If the Court ultimately decides not to enter a protective order and/or the

documents sought from NY DFS are ordered produced pursuant to the Subpoena by

either this Court or the New York District Court, this Court should enter an order

providing that any documents produced be limited to an appropriate time period and

to allow for redactions of irrelevant, confidential, and/or proprietary information that

is unrelated to Plaintiff’s statutory claims in the underlying case. Further, such

documents should be produced subject to an agreed upon confidentiality order.

Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1548 (11th Cir. 1985) (“Rule

26(c) gives the district court discretionary power to fashion a protective order . . .

which does not depend on a legal privilege.”).

        This Court may issue an order “forbidding inquiry into certain matters.” FED.

R. CIV. P. 26(c)(1)(D). A protective order issued pursuant to Fed. R. Civ. P. 26(c)


                                          18
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 19 of 22



is based on the standard of “good cause,” which calls for a “sound basis or legitimate

need” to limit discovery of the subject information. In re Alexander Grant & Co.

Litigation, 820 F.2d 352, 356 (11th Cir. 1987); Fed. R. Civ. P. 26(c)(1) (“[A] court

may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.”). Here, if the Court

ultimately decides that certain of the documents should be produced, the Subpoena

should be limited to only that which is relevant to the claims alleged, within a

timeframe that is not barred by the statutes of limitation, with all other extraneous

or non-applicable information redacted, and the documents should be subject to an

agreed confidentiality order.

                                   CONCLUSION
        In sum, there is nothing relevant to either party’s claims or defenses in this

case that Plaintiff could obtain from production of the documents demanded in the

Subpoena.        Moreover, the subpoenaed documents are highly confidential and

protected by state and federal banking and regulatory laws. Accordingly, this Court

should enter a protective order and quash the non-party Subpoena to NY DFS. In

the alternative, Ocwen respectfully requests that this Court enter an order limiting

the Subpoena to an appropriate time period and to allow for redactions of irrelevant,

confidential, and/or proprietary information.




                                          19
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 20 of 22



        Dated: May 3, 2019.

                                          LOCKE LORD LLP


                                          s/ John Michael Kearns
                                          Elizabeth J. Campbell
                                          Georgia Bar No. 349249
                                          Email: ecampbell@lockelord.com
                                          John Michael Kearns
                                          Georgia Bar No. 142438
                                          Email: john.kearns@lockelord.com
                                          Terminus 200, Suite 1200
                                          3333 Piedmont Road NE
                                          Atlanta, GA 30305
                                          (404) 870-4600
                                          (404) 872-5547 (fax)

                                          Attorneys for Ocwen Loan Servicing,
                                          LLC




                                     20
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 21 of 22



                            CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing motion has

been prepared in compliance with Local Rule 5.1 (B) and (C), using 14-point Times

New Roman font.

                                            /s/ John Michael Kearns
                                            John Michael Kearns
                                            Georgia Bar No. 142438




                                          21
71477053v.3 1006335/01554
   Case 1:16-cv-04125-ODE-LTW Document 112-3 Filed 05/03/19 Page 22 of 22



                            CERTIFICATE OF SERVICE

        I certify that I have this 3rd of May, 2019, electronically filed the foregoing

DEFENDANT OCWEN LOAN SERVICING, LLC’S MEMORANDUM IN

SUPPORT OF ITS MOTION FOR PROTECTIVE ORDER RELATING TO

PLAINTIFF’S NON-PARTY SUBPOENA TO REAL ESTATE FINANCE

DIVISION OF NEW YORK DEPARTMENT OF FINANCIAL SERVICES

with the Clerk of Court using the CM/ECF system, which will electronically serve

the same on Plaintiff’s counsel of record listed below:

           Orion Gregory Webb
           Smith Welch Webb & White,
           LLC
           Suite 300
           280 Country Club Drive
           Stockbridge, GA 30281
           owebb@smithwelchlaw.com


                                             s/ John Michael Kearns
                                             John Michael Kearns
                                             Georgia Bar No. 142438

                                             One of the Attorneys for Defendant
                                             Ocwen Loan Servicing, LLC




                                           22
71477053v.3 1006335/01554
